7 So.3d 529 (2009)
Alexander PERKINS, Petitioner,
v.
STATE of Florida, Respondent.
No. SC06-2336.
Supreme Court of Florida.
March 19, 2009.
Carey Haughwout, Public Defender, Marcy K. Allen and Margaret Good-Earnest, Assistant Public Defenders, Fifteenth Judicial Circuit, West Palm Beach, FL, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, FL, and Mitchell A. Egber, Assistant Attorney General, West Palm Beach, FL, for Respondent.
PER CURIAM.
We have for review Perkins v. State, 939 So.2d 1113 (Fla. 4th DCA 2006), in which the Fourth District Court of Appeal relied upon its decision in Yisrael v. State, 938 So.2d 546 (Fla. 4th DCA 2006) (en banc), disapproved in part, 993 So.2d 952 (Fla. 2008). When the Fourth District's decision in Perkins became final, Yisrael was pending review in this Court. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418, 420 (Fla.1981).
We stayed proceedings in this case pending our disposition of Yisrael, in which we: (1) approved the decision of the First District in Gray v. State, 910 So.2d 867 (Fla. 1st DCA 2005), and (2) disapproved the reasoning and rule of law articulated by the Fourth District in its underlying decision, but ultimately approved the result reached by that court on other grounds. See Yisrael v. State, 993 So.2d 952, 960-61 (Fla.2008). We subsequently issued an order directing the State to show cause why we should not accept jurisdiction, summarily quash the decision under review, and remand for reconsideration in light of our decision in Yisrael. The State agrees that this case should be remanded for review pursuant to this Court's decision in Yisrael.
Accordingly, we grant the petition for review, quash, and remand to the Fourth District Court of Appeal for reconsideration upon application of our decision in Yisrael.
It is so ordered.
QUINCE, C.J., and PARIENTE, LEWIS, CANADY, and POLSTON, JJ., concur.
LABARGA, J., recused.